EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leslie Streeter on 03/18/2021.

The application has been amended as follows: 

Claim 1, line 27, after “1/Pa” insert “;”.










Reasons for Allowance

Claims 1-12 are allowed. 
The present claims are allowable over the “closest” prior art Grazzi et al. (WO 2014/195072) and Pelliconi et al. (US 5623021).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to A multilayer film comprising: (i) a skin layer comprising (a) a polyolefin composition comprising: A) from about 19 wt% to about 50 wt%, based upon the total weight of the polyolefin composition, of a propylene ethylene copolymer having an ethylene derived units content ranging from about 1.5 wt% to about 6.0 wt%, based upon the total weight of the propylene ethylene copolymer and B) from about 50 wt% to about 81 wt%, based upon the total weight of the polyolefin composition, of a propylene ethylene 1-butene terpolymer having an ethylene derived units content ranging from about 1.5 wt% to about 6.0 wt%, based upon the total weight of the propylene ethylene 1- butene terpolymer, and 1-butene derived units content of between about 4.8 wt% and about 12.4 wt%, based upon the total weight of the propylene ethylene 1-butene terpolymer; the sum of the amount of component A) and B) being 100; the composition being characterized by the following features: molecular weight distribution (MWD), expressed in terms of Mw/Mn, greater than about 4.0;  a xylene soluble fraction content at 0/25 C is between 1.2 and 15.1 wt.%, based on the total weight of the polyolefin composition; and  the creep and recovery curve measured on the polymer fuse at 200°C measured shows a maximum value between 600 and 1200 seconds, lower than about 53x10 -4 1/Pa, 2Application No. 15/750,799Docket No.: FE6944Response to the Final Office Action Dated January 7, 2021wherein the polyolefin composition is 
Grazzi discloses a multilayer film comprising a skin layer comprising a polyolefin composition comprising (a) 20 to 60 wt% of propylene ethylene copolymer having an ethylene derived units content ranging from 1 to 5 wt% based on propylene ethylene copolymer and (b) 40 to 80 wt% of a propylene ethylene butene-1 terpolymer having an ethylene derived units content ranging from 1 to 5 wt% based on propylene ethylene butene-1 terpolymer and butene-1 derived units content of 6 to 15 wt% propylene ethylene butene-1 terpolymer, wherein the sum of (a) and (b) is 100. However, Grazzi does not teach molecular weight distribution (MWD), expressed in terms of Mw/Mn, greater than about 4.0; a xylene soluble fraction content at 0/25 C is between 1.2 and 15.1 wt.%, based on the total weight of the polyolefin composition; and the creep and recovery curve measured on the polymer fuse at 200°C measured shows a maximum value between 600 and 1200 seconds, lower than about 53x10 -4 1/Pa, 2Application No. 15/750,799Docket No.: FE6944Response to the Final Office Action Dated January 7, 2021wherein the polyolefin composition is made in the presence of a catalyst made from or containing the product of the reaction between: (i) a solid catalyst component made from or containing Ti, Mg, Cl and an electron donor compound, containing 0.1 to 50 wt. % of Bi, based upon the total weight of the solid catalyst component, (ii) an alkylaluminum compound, and (iii) an external electron-donor compound.
-4 1/Pa, 2Application No. 15/750,799Docket No.: FE6944Response to the Final Office Action Dated January 7, 2021wherein the polyolefin composition is made in the presence of a catalyst made from or containing the product of the reaction between: (i) a solid catalyst component made from or containing Ti, Mg, Cl and an electron donor compound, containing 0.1 to 50 wt. % of Bi, based upon the total weight of the solid catalyst component, (ii) an alkylaluminum compound, and (iii) an external electron-donor compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.